353 S.W.3d 98 (2011)
STATE of Missouri, Respondent,
v.
William E. TAYLOR, Appellant.
No. ED95208.
Missouri Court of Appeals, Eastern District, Division One.
September 20, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 27, 2011.
Application for Transfer Denied December 20, 2011.
Kent Denzel Columbia, MO, for appellant.
*99 Chris Koster, Atty. Gen., Daniel N. McPherson, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
William E. Taylor appeals from a sentence and judgment of conviction for first-degree murder, armed criminal action, and trespass. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2011).